Isengi, le 16 septenbre 2015.-

re des Affaires Foncières
É N2.469.3/MIN/AFF.F/CT:/T8H0.1/75/015.
des Titres Immobiliers
scription Foncière de Tshopo 1--
Division des Titres Innobiliers- -

Transmis copie pour information à :

sieur le Directeur Chef de
Service @es Titres Imnobiliers--

ISANGI.- - Monsieur ! Édddioéné bdd hèministrateur
Cédéhé ae Territoire de Y,buna.-
de Division

Y/0.M/° 2G/060/015 RU 29/97/
2015.

Projet Contrat d'Emphytéose 3% 1S8ANG I.-

S.R. 620. - |

12 UMopsieur le Birecteur Général de
calité Maksu 1-- le Société Plantetions et

;
Territoire de Yyhuns-- A |

|
ji Huileries du Congo SA (PHC) 5
: àKINSHAS AÀ.-

vouloir me le retourner dûment

je n° B°Re 6206 —

Fhonneur de vous faire parvenir, $C

Mnpnes, deux exemplaires du Pr
Diée dans le Lédédhé, Te

de

4 ont se relatif à la parce
o e de Tahues ,_ localité Hskan 1l:-

Certificat d'Enr egistrement y,1. CK.99 Folio 436
neuf cent cinquante-cinq®-"

vous occupez en vert
êu vingt-quatre soût mil
us signale que votre © après le paiement de la somme reprise ci-dessous

répartie comme suit

Prix de réfé

rc 75.306,75

- Taxe d'étab XIXXXAXX XNX XX
Taxe de P.V. de mise en va Fa 13.950,00
istrement rc 7:24#9,90
e 0
- Frais de mesurage et bornage + 21:39 ,
- Frais de consultation ro 15-950,
XAXXXAXAXAXAX
Frais croquis *
XXXXAXXKXAXXA

- Occupation provisoire

_ Loyer au 16/99-= ou 31/12/2015: -E9 45: 061,22 —

TOTAL >
DEDUIRE : montant déjà payé suivant quittance n206#+3#ÿ3 du 27/10 12018& -
TOTAL . Fe AY © pr
ant. que je vous prie de bien vouloir verser en espèces entre les mains du Comptable des Titres
n° 11.050/1524 auprès de la Banque

o I à 18ANGI ou au compte
BANGANRL.- È
doit m'être présentée
Contrat d'Emphytéose endéans

obiliers de Æ

ale du Congo à
quittance qui vous Sera délivrée
que les deux exemplaires

ou transmise en communication en i
Je mois de la récepti

; ANTE
 V4SY/)
QC ED

0140912
e

REPUBLIQUE DEMOCRATIQUE DU CONGO

MINISTERE DES AFFAIRES FONCIERES
CIRCONSRIPTION FONCIERE TSHOPO 1
DIVISION DES TITRES IMMOBILIERS
ISANGI
Téls : 0811480087 — 0810126700

Objet : Projet Contrat à la signature
Terrain n° $.R 620
Territoire de YAHUMA
Contrat d'emphytéose

Usage agricole, situé dans le

annexe à la présente,

vouloir me les renvoyer dûment re

bordereau de versement.

“Taxe d'établissement contrat
"Taxe croquis
“Note d'usage
"  Fraistechniques
"Frais administratifs
TOTAL À PAYER

Orientale à Kisanganl.

considération distinguée.

9 juillet 2015 par laquelle vous sollicitez le titre de pi
Territoire de YAHUMA, localité
deux exemplaires d'un projet de contrat d'emphytéose 1
us de votre signature sur la rubriq

est conditionnée au payement de la somme détaillée ci-dessus, montant qu'

vouloir verser en espèces au Guichet U:

renonclation tacite à vatre demande qui sera d'ai

Isangi, le 16 septembre 2015

N° 2,469.,3/MIN/AFF/CTI/TSHO.1/076/2015

Transmis copie pour information à :
Monsieur le Comptable Public des Titres
Immobiliers Tshopa | à Isangi

Monsieur le Chef de Ressort de la Direction
Généralkdes Recettes de la Province
Orientale à Basoko.

A Monsieut le Directeur Général de la Socièté
Plantations et Hulleries du Congo S.A { PHC }

à Kinshasa.

Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du
Terrain Inscrit sous le n° SR 620 a
nir en

ropriété pour votre
MAKAU 1, j'ai l'honneur de vous faire parve!
out en vous priant de bien

ue « L'EMPHYTEOTE » accompagnés du

Ce contrat est établi aux conditions suivantes :
: FC 4.650,00
:FC 1860.00
:EC 1.395,00
:FC 930.00
:FC 465.00
: FC 9.300,00

ue l'intervention de votre contrat
5 demande de blen
de la Province

Je vous signale a!

nique de la Direction Générale des Recettes

omme la

Votre désintéressement 5er considere ©

leurs classée sans suite.

l'assurance de ma

Veuillez agréer, Monsieur,

